Citation Nr: 1602208	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-30 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left foot disorder.

2.Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1962 to April 1964.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in June 2015.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for a left foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran was informed of a December 2004 denial of his application to reopen his previously denied claim of service connection for a left foot disorder but did not appeal. 

2. Newly-submitted evidence raises a reasonable possibility of substantiating the claim of service connection for a left foot disorder.




CONCLUSIONS OF LAW

1. The December 2004 rating decision denying reopening of the claim for service connection for a left foot disorder is final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

2. New and material evidence since the December 2004 decision has been submitted to allow the reopening of this claim. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

Although the RO found that new and material evidence had not been received to reopen the July 2004 denial of reopening, the RO nonetheless provided the Veteran with a VA medical examination which constitutes a de facto reopening of the claim. Nonetheless, the Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312 (1999). If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the Veteran's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The RO first denied service connection for a left foot disorder in May 1965 because the Veteran's enlistment examination showed a congenital birth deformity of the left foot. The Veteran's application to reopen his claim was denied in December 2004 because there was no evidence of a permanent worsening of the Veteran's pre-existing condition. 

New evidence received subsequent to the December 2004 rating decisions includes additional VA and private treatment records, showing surgery on the left foot and treatment for neuropathy of the left foot. However, the Veteran has submitted statements from his spouse and various family members, all observing that the Veteran walked with a limp after he was discharged from active service, and that he did not have the limp prior to his military duty. 

Lay evidence has been found to be competent with regard to symptoms with "unique and readily identifiable features." Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). The family members are competent to report their observations of the Veteran's limp, suggestive of a worsening of the Veteran's left foot disorder. Their observations are both new and material, and the claim is reopened. 


ORDER

The application to reopen a claim of entitlement to service connection for a left foot disorder is granted. To this extent only, the claim is granted. 


REMAND

The Veteran contends that his pre-existing left foot disorder was aggravated and permanently worsened by his active military service. The Veteran's service entry and pre-discharge examination reports indicate markedly different findings with regard to the lower extremities. Given these findings and the reports of the Veteran's family members, medical clarification is required. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who performed the Veteran's July 2012 VA medical examination. If that examiner is not available, or if the July 2012 VA examiner deems it necessary, schedule the Veteran for a VA examination with a similarly qualified examiner - if necessary a podiatrist.

The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

a. Advise the examiner as follows:

The purpose of the examination is to determine whether the Veteran's pre-existing talipes equinovarus was aggravated (permanently worsened) by his active military service.

If you find that this Veteran now has talipes equinovarus, you are requested to state whether the Veteran's disorder was aggravated (permanently worsened) by any incident of service, to include any injuries noted in the Veteran's service treatment records, and the reason or reasons for your opinion. 

IN YOUR OPINION, PLEASE ALSO ATTEMPT TO RESOLVE WHAT SIGNIFICANCE MAY BE ATTACHED TO THE PRE-SERVICE AND POST-SERVICE PULHES LOWER EXTREMITY ASSESSMENTS AS NOTED BELOW. 

b. Although a complete review of the claims file is imperative, the examiner's attention is called to the following:

*The Veteran's military service entrance examination in January 1962 indicates that he had a slight left foot deformity and rated his lower extremities as a "1" on the PULHES section of his entrance medical examination. 

*In February 1962, the Veteran complained of sharp pains and a dull ache in his left foot and arch. 

*Also in February 1962, the Veteran complained of sore feet.

*In April 1962, the Veteran was given a left foot x-ray, which showed a moderate congenital club-foot type deformity.

*In September 1963, the Veteran sought treatment after injuring his left foot during a hunting trip.

*In October 1963, the Veteran sought treatment after re-injuring his left ankle slipping on ice. He was given a left foot x-ray, and the clinician stated that there was no change from the April 1962 x-ray. His left foot was placed in a plaster walking cast. 

*The Veteran's February 1964 medical examination rated his lower extremities as a "4" on the PULHES section of his medical examination.

*In March 1964, the Veteran participated in a medical board. He was found to have congenital talipes equinovarus of the left foot and was found to be permanently unfit for service. The board stated that his disorder was not service-aggravated.

*In April 1965, the Veteran was afforded a VA medical examination and was diagnosed with congenital talipes equinovarus of the left foot. The examiner stated that x-rays revealed an old congenital defect consistent with talipes equinus. There was a flattening of the articular surface of the talus and also deformity of the navicular. The navicular was wedged from above downward. The Veteran's left foot was 2.5cm shorter than the right. The Veteran did not have a limp.

*The Veteran submitted a February 1990 private treatment record from Dr. J.D. He found that the Veteran suffered from a severe congenital short left leg with compensatory scoliosis of his spine. Dr. J.D. stated that the Veteran had surgery on his left foot in October 1989 to remove a bone spur.

*The Veteran testified that he did not participate in sports as a child because his family could not afford it and not because of his left foot.

*The Veteran submitted private treatment records showing a subtalar fusion on the left foot in May 2010. 

*The Veteran's family members' submitted statements indicating that he was discharged from service with a limp not previously noted.

2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. THEN readjudicate the claim. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the claimant and his representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


